 



Exhibit 10.1
May 8, 2007
Mr. Dinesh Paliwal
Dear Dinesh:
On behalf of Harman International Industries, Incorporated (“Harman”), I submit
an offer for the position of President, Chief Executive Officer and Vice
Chairman of Harman. The Board of Directors of Harman (“Board”) will use all
reasonable efforts consistent with legal and NYSE listing requirements to
appoint you as a member of the Board on your start date (defined below). In your
capacity as President, Chief Executive Officer and Vice Chairman of Harman, all
staff and other functions of the Company shall report, directly or indirectly
(through a subordinate of yours who reports directly to you), only to you and
you will report directly to me so long as I remain Executive Chairman. If I
cease for any reason to be Executive Chairman, you will report solely to the
Board. Your principal place of employment will be an office we shall establish
in the Stamford, Connecticut area and you will have a supplemental office
available in our Washington, D.C. office when you travel there on business. The
terms of this offer have been approved by the Compensation and Option Committee
of the Board (the “Compensation Committee”) and the full Board. This offer
provides the following:
1. Start Date: Your start date will be July 1, 2007, but your first day in the
office will be Monday, July 2, 2007.
2. Outside Boards. At any time during your service hereunder, you shall be
entitled to serve on the board of directors of one outside public company;
provided, however, that if you are appointed or elected to a second outside
public company board, you may continue to serve on both boards for a limited
transaction period; provided that, within four (4) months of the date on which
you become a member of such second board, you resign from or otherwise cease to
serve on one of the other outside public company boards on which you are then
serving.
3. Base Salary: Your annual base salary will be $1,125,000, subject to annual
review (for increase, but not decrease) commencing on the first anniversary of
your start date, and payable in accordance with our regular payroll schedule.
Your base salary as increased from time to time shall be referred to herein as
“Base Salary”.
4. Signing Bonus: Within five business days after your start date, you will be
paid a cash lump sum signing bonus in an aggregate amount of $1,200,000.
5. Bonus: Effective with fiscal year 2008, (i.e. the fiscal year commencing
July 1, 2007), you will be eligible to participate in the Management Incentive
Compensation program with a cash target bonus opportunity equal to 150% of your
Base Salary and a maximum bonus of 200% of your Base Salary. This bonus program
is based upon Harman’s achievement of its business plan, as well as your
achievement of individual performance goals. Your cash bonus for fiscal year
2008 will be guaranteed at no less than 150% of Base Salary with no pro ration
if you start after July 1, 2007.

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 2
6. Stock Options: On your start date, you will receive a one-time stock option
award (“Stock Option Award”) of 100,000 shares of Harman common stock under the
terms of Harman’s 2002 Stock Option and Incentive Plan (“Plan”) at a per share
exercise price equal to the fair market value of Harman common stock on your
start date, vesting 20% per year over five years commencing on the first
anniversary of your start date, with acceleration and other provisions as
provided in the Plan and the grant. The Stock Option Award will have a ten
(10) year term. The form of grant is annexed hereto as Exhibit A. You will also
be eligible for an annual stock option grant under the Plan beginning in
September 2008, at the good faith discretion of the Compensation Committee of
the Board, at a level commensurate with your position, but with a targeted stock
option award of 50,000 shares (with the number of options adjusted in accordance
with Section 10 of the Plan). The Stock Option Award will provide you with a
right to reduce options to cover minimum required withholding and, if there has
been a Change in Control (as defined in the Severance Agreement, as defined
below), to pay the exercise price.
7. Restricted Stock:
     (a) On your start date, you will receive an award of 15,000 shares of
restricted Harman common stock (“Restricted Stock Award”) under the Plan,
vesting on July 1, 2010, provided that you are employed by Harman on that date
or as otherwise provided in the form of grant annexed hereto as Exhibit B.
     (b) On your start date, you will receive an award of 33,575 shares of
restricted Harman common stock as an inducement award (“Inducement Stock
Award”). Of the Inducement Stock Award, (i) 18,575 shares will vest on March 1,
2010, and (ii) 15,000 shares will vest 20% per year on each of the first 5
anniversaries of the date of grant; provided that you must be employed on the
applicable date for the shares to so vest, or as otherwise provided in the form
of grant annexed hereto as Exhibit C. The Inducement Stock Award is granted as
an inducement grant outside of Harman’s equity plans, and shall be registered
via Form S-8 and listed with the NYSE, prior to your start date, or if Form S-8
is not available to permit the immediate sale of the Inducement Stock Award upon
vesting, Harman will file a registration statement on Form S-3 at least 60 days
before the first vesting date to permit you to sell these shares and, if the
Company is then listed on the NYSE, list with the NYSE.
     (c) On your start date, you will receive 16,004 shares of restricted Harman
common stock (“Equity Replacement Award”). The Equity Replacement Award will
vest as to 5,169 of the restricted shares on March 1, 2008, as to 5,418 on
March 1, 2009, and as to 5,417 on March 1, 2010, provided that you are employed
on such date for such respective shares to so vest and as otherwise provided in
the form of grant annexed hereto as Exhibit D. The Equity Replacement Award is
granted as an inducement grant outside of Harman’s equity plans, and shall be
registered via Form S-8 and listed with the NYSE, prior to your start date, or
if Form S-8 is not available to permit the immediate sale of the Equity
Replacement Reward upon vesting, Harman will file a registration statement on
Form S-3 at least 60 days before the first vesting date to permit you to sell
the shares and, if the Company is then listed on the NYSE, list with the NYSE.

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 3
     (d) Each Award in (a), (b) and (c) above will provide you with a right to
cover the minimum required tax withholding upon vesting by utilizing shares of
the Restricted Stock Award or Inducement Stock Award if there has been a Change
in Control (as defined in the Severance Agreement), at or prior to the vesting
date.
8. RSU Replacement Award. On your start date, you will receive an award of
32,291 restricted stock units (the “RSU Replacement Award”). The RSU Replacement
Award will fully vest on March 1, 2008 and on such date you will be paid a cash
amount equal to the greater of $3,875,000 or the fair market value of the 32,291
restricted stock units (with such fair market value determined in accordance
with the definition of fair market value under the Plan or, if the Company is
not then publicly traded, based on enterprise value with no discounts). The RSU
Replacement Award will be in the form of Exhibit E attached hereto.
9. Supplemental Executive Retirement Plan:
     (a) You will be eligible to participate in Harman’s Supplemental Executive
Retirement Plan, as amended and restated as of October 1, 1999, and as further
amended effective September 24, 2002 (the “SERP”). Your annual age 65 single
life annuity benefit with 120 months certain under the SERP (“Normal Retirement
Benefit”) will be equal to 50% of the Average Compensation (as defined
thereunder), provided that (i) for purposes of determining your Average Cash
Compensation your compensation as recognized under your prior employer’s SERP
for 2003, 2004, 2005 and 2006 shall be taken into account as Compensation under
the SERP, and (ii) your Compensation (as defined under the SERP) for 2007 shall
be deemed to be the sum of your Base Salary and Target Bonus; provided, however,
that if after the eighteen month anniversary of your start date, you die or
incur a Disability, or your employment is terminated by Harman without Cause or
by you for Good Reason, Average Compensation shall be based on the three
consecutive calendar years in which your Compensation is highest (i.e., with
Harman, taking into account (ii) above, or as recognized under your prior
employer’s SERP). Your Normal Retirement Benefit will be fully vested at all
times.
     (b) Your Normal Retirement Benefit will be offset by the annual age 65
single life annuity benefit (actuarially adjusted to include a 120 months
certain feature) at your prior employer accrued as of December 31, 2006 (a
calculation of which has previously been provided by you to Harman) without
regard to whether or not you receive it, or when it commences. Your Normal
Retirement Benefit shall be actuarially adjusted to reflect the earlier
commencement of your benefit hereunder based upon the actuarial factors
currently set forth in the penultimate sentence of Section 5.06 of the SERP. The
SERP obligation to you may not be terminated or reduced, or otherwise amended
during your employment with Harman (notwithstanding any other provision of the
SERP) without your prior written consent, except as required by law.
     (c) You will be credited with all years of service with your prior employer
for purposes of determining your eligibility for the early commencement of
benefits under the SERP.

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 4
     (d) Your Pre-Retirement Death Benefit under the SERP will be equal to three
times your highest Compensation, with Compensation for 2007 equal to the sum of
your Base Salary and Target Bonus.
10. Company Car: You will have use of a company-leased automobile at the full
sized luxury level, with a lease payment of approximately $2,500 per month.
Harman will bear the car expenses (i.e., gasoline, insurance, car tax, repairs)
associated with the business use of the company car. You may use the company car
for private purposes, however taxes imposed with respect to private usage will
be borne by you.
11. Severance: If your employment is terminated by Harman without Cause or by
you for Good Reason (see definitions of “Cause” and “Good Reason” in the
attachment), you will receive (i) a pro rata annual bonus for the fiscal year of
termination based on actual performance (but with a 100% individual factor) and
the portion of the fiscal year that you were employed, subject to any guarantee,
and paid in the calendar year in which such fiscal year ends when bonuses are
paid to other Harman executives but in any event prior to December 31 of such
year (the “Pro Rata Bonus”); (ii) any unpaid bonus for the fiscal year preceding
the year of termination based on actual performance for such year (but with a
100% individual factor if the bonuses for such year had not been determined for
all Harman senior executives prior to such termination), subject to any
guarantee, and paid in the calendar year in which the fiscal year ends when
bonuses are paid to other Harman executives but in any event prior to
December 31 of such year (the “Prior Year Bonus”); (iii) a severance payment
equal to twice the sum of (X) your annual Base Salary at the time of your
termination plus (Y) your target annual bonus at the time of your termination
paid in a lump sum promptly after your termination, subject to “Delay” pursuant
to the Section 409A Delay provision below. In addition, a prorated number of any
unvested shares of your Restricted Stock Award, your Inducement Stock Award and
your Stock Option Award (all based on the number of partial and completed months
employed during the respective vesting periods) shall vest on such termination
provided that no fewer than 30,000 shares of restricted stock (less any shares
of such Restricted Stock Award or Inducement Stock Award previously vested)
shall vest on such termination and your Equity Replacement Award and RSU
Replacement Award will become fully vested and, in the case of the Equity
Replacement Award, unrestricted (but the RSU Replacement Award shall still not
be paid out until March 1, 2008). Such payments will be subject to the execution
by you of a release in substantially the form annexed hereto as Exhibit F.
12. Change in Control:
     (a) Simultaneous herewith Harman is entering into a severance agreement
with you in the form of Exhibit G. The Severance Agreement will provide that the
consummation of the transaction contemplated by the Agreement and Plan of Merger
among KHI Parent Inc., KHI Merger Sub Inc. and Harman International Industries,
Incorporated, dated as of April 26, 2007 (the “KKR Transaction”), shall not
constitute a Change in Control for purposes of your

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 5
Severance Agreement; provided further that such Severance Agreement will not
exempt the KKR Transaction from the excise tax gross-up provisions contained in
Section 5 thereof.
     (b) Anything herein, or in any plan or agreement of Harman to the contrary
notwithstanding (including, without limitation, your Stock Option Award,
Restricted Stock Award, Inducement Stock Award, Equity Replacement Award and RSU
Replacement Award agreements), the consummation of the KKR Transaction will be
disregarded as a “Change in Control” under such plans and agreements except to
the extent provided in the prior sentence.
13. Other Benefits: Additional benefits, as defined by Harman policies in effect
from time to time applicable to other executive officers of Harman, will include
medical, dental, vision, life insurance, short and long-term disability, tuition
reimbursement for you, 401(k) Retirement Savings Plan, vacation (of at least
four weeks), and all paid holidays. In addition, you will be provided with life
insurance coverage (beside that under the SERP) of at least $3.5 million,
accidental death and disability coverage of at least $3.5 million and long term
disability coverage of at least sixty five percent of Base Salary.
14. Accrued Amounts. On any termination of your employment you shall receive
payment for any accrued but unpaid Base Salary, any accrued but unused
vacations, reimbursements of any incurred but unreimbursed business expenses and
any other amounts then due pursuant to the terms of any Company benefit or
equity plan, program or payroll practice (“Accrued Amounts”).
15. Death. Upon your death while employed, your beneficiary or estate shall
receive your Accrued Amounts, the Prior Year Bonus and the Pro Rata Bonus.
16. Disability. You shall be deemed to incur a “Disability” in the event you
have been unable to perform your material duties for six (6) consecutive months
as a result of physical or mental incapacity (“Disability”). During your
incapacity, prior to your termination for Disability you shall be entitled to
compensation and benefits as if you were actively at work, provided, however,
that the Board may temporarily assign your duties to other executives during the
period of your incapacity without it being deemed “Good Reason.” Your employment
shall automatically terminate at the end of such six (6) month period unless you
and the Company agree otherwise. Upon any such termination you shall receive
your Accrued Amounts, your Pro Rata Bonus and your Prior Year Bonus.
17. Business Expenses. The Company shall promptly reimburse your reasonable
businesses expenses incurred in performing your duties upon presentation of
documentation in accordance with Company policy. Travel for business purposes
shall be on the same basis as permitted for the Executive Chairman. Connecticut
shall be treated as your primary business location and any travel away from
there shall be treated as a business trip. You shall have no after tax cost for
any business expense or reimbursement thereof.
18. Code Section 409A: To the extent that there is a material risk that any
payments under this letter, the Severance Agreement or any grant may result in
the imposition of an additional tax to you under Internal Revenue Code
Section 409A (“Section 409A”), Harman will

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 6
reasonably cooperate with you to amend this letter and related documents such
that such documents and payments thereunder comply with Section 409A without
materially changing the economic value of this letter or the arrangements
hereunder to either party.
19. Section 409A Delay. If you are at the time of your separation from service
with Harman (other than as a result of your death) a “Specified Employee”, as
such term is defined under Section 409A, any payment due to you hereunder that
indicates it is subject to the Section 409A Delay shall be delayed until the
earlier of your death or six (6) months after your separation from service (as
defined under Section 409A) and shall then be promptly paid to you in a lump
sum, together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in the Wall Street Journal) in effect as of the
date the payment should otherwise have been provided.
20. Legal Fees: Whether or not you accept this offer, Harman will pay the
reasonable legal fees and disbursements relating to the negotiation and
documentation of your employment arrangements with Harman and any negotiations
with any acquirer or proposed acquirer of Harman with respect to such
acquisition or proposed acquisition and any continued employment arrangements
therewith promptly upon presentation of invoices therefor and, to the extent
such amount would be taxable to you, pay you an additional amount at such time
so that you would have no after tax cost.
21. Miscellaneous. Harman will, in connection with your employment, withhold
from any compensation and benefits payable to you all federal, state, city or
other taxes as Harman is required to withhold pursuant to any law or government
regulation or ruling.
You shall not be required to mitigate Harman’s obligations under Section 10 by
seeking other employment. The payments due to you under Section 10 shall not be
subject to offset by any remuneration received from a subsequent employer. There
shall be no offset against amounts or benefits due you under this Agreement or
otherwise on account of any claim Harman may have against you.
This Agreement may not be assigned by Harman except to an acquirer of all or
substantially all of its assets and then only if such acquirer promptly delivers
to you a written assumption of Harman’s obligations hereunder.
Harman shall indemnify and hold you harmless (including advancement of legal
fees) to the maximum extent permitted by applicable law with regard to any
actions or inactions as an officer or director of Harman or any other entity at
its request or as a fiduciary of any benefit plan. In addition, Harman shall
cause you to be covered under any directors and officers or fiduciary liability
policy it maintains with regard to the indemnification. The obligations
hereunder shall survive any termination of your service in any such role for so
long as liability exists with regard to such period of service.
Harman is not hereby offering you lifetime employment or employment for a fixed
or implied period of time. Either you or Harman may terminate your employment at
any time, with or

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 7
without cause or reason. Your employment relationship cannot be changed except
in a written document signed by you and the Executive Chairman of Harman (or
other Board member or Harman officers designated by the Board).
Any dispute concerning termination of your employment, this Agreement, or any
related document shall be resolved by final and binding arbitration before a
neutral arbitrator. The arbitrator shall be selected by mutual agreement or in
accordance with the procedures of the American Arbitration Association and the
commercial arbitration rules of the American Arbitrators Association shall
apply. Such arbitration shall be conducted in Stamford, Connecticut. The law of
Delaware (other than its conflict of laws rules) shall govern any such dispute,
and the arbitrator shall not have authority to vary or alter the terms of this
letter. In the event the arbitrator determines that you are the prevailing party
in any arbitration, Harman shall promptly pay your legal fees and disbursements
incurred in connection therewith, as well as all costs of the AAA and the
arbitrator.
You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with any other individuals or entities, or duties to
your current employer. Harman represents that this offer and the documents
related hereto have been approved by all persons or bodies whose action is
required and when accepted by you will be fully binding on Harman. The parties
acknowledge that it is intended that the Executive Chairman remain the
“principal executive officer” as such term is defined under Rule 13a-14 of the
Securities Exchange Act of 1934 until after the Form 10-K is filed for the
fiscal year ending June 30, 2007 and until such filing is completed, the
Executive Chairman shall retain and utilize such authority and control as is
necessary to accomplish the foregoing. Harman represents and warrants that the
financial statements of Harman filed with the SEC for, or during, the 2005, 2006
and 2007 fiscal years are true and correct in all material respects.
[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 8
Please sign and return the original of this letter. You should retain one copy
of this letter for your files.
I look forward to working with you and to our shared further development of this
outstanding company.

     
Sincerely,
   
 
   
/s/ Sidney Harman
 
    
Sidney Harman
   
Executive Chairman
   

I accept your offer of employment and agree to the provisions stated in this
letter. I acknowledge and agree that this letter and the other documents
referred to herein constitutes the entire agreement between Harman and me and
supersedes all prior verbal or written agreements, arrangements or
understandings pertaining to my offer of employment. I understand that I am
employed at will and that my employment can be terminated at any time, with or
without cause, at the option of either Harman or me.

     
ACCEPTED AND AGREED:
   
 
   
/s/ Dinesh Paliwal
 
    
Dinesh Paliwal
   
Date: May 8, 2007
   

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 9
Letter Attachment
Termination Definitions
“Cause” means:

(i)   You have been convicted of a felony;

(ii)   You have engaged in conduct that constitutes willful gross neglect or
willful gross misconduct with respect to your employment duties which results in
material economic harm to Harman.

No act or omission on your part shall be considered “willful” unless it is done
by you in bad faith and without reasonable belief that your action was in the
best interests of Harman.
The foregoing notwithstanding, Harman may not terminate your employment for
Cause unless: (x) a determination that Cause exists is made and approved by
three-quarters (3/4) of Harman’s Board (excluding you), (y) you are given at
least 10 days prior written notice of the Board meeting called to make such
determination, and (z) you and your legal counsel are given the opportunity to
address such meeting prior to a vote of the Board.
“Good Reason” means any of the following without your prior written consent:

(i)   Reduction by Harman of your base salary or target bonus opportunity;  
(ii)   Failure by Harman’s stockholders to elect or to reelect you as a member
of the Board; or failure by the Board to use all reasonable efforts consistent
with legal requirements and NYSE listing requirements to appoint you to the
Board as of your start date;   (iii)   A diminution in any of your titles or a
material diminution in your duties or responsibilities or the assignment to you
of any duties or responsibilities inconsistent with your position and status as
President, CEO and Vice Chairman (it being understood that the continuation of
your duties with a successor (whether Harman or a successor is publicly-traded
or privately-held) without such a material diminution following a Change of
Control shall not constitute “Good Reason”);   (iv)   A change in your reporting
relationship such that you no longer report directly to the Executive Chairman
(so long as it is the current Executive Chairman) or the Board or a change such
that all employees (other than the Executive Chairman) do not report directly or
indirectly only to you; or   (v)   Any purported termination by Harman of your
employment otherwise than as expressly permitted by this letter agreement;  
(vi)   Any material breach of any provision of this Agreement by Harman.

 



--------------------------------------------------------------------------------



 



Mr. Dinesh Paliwal
May 8, 2007
Page 10
Provided that you must provide written notice to Harman of the existence of the
Good Reason no later than 90 days after its initial existence and Harman shall
have a period of 30 days following its receipt of your written notice during
which it may remedy in all materials respects the Good Reason condition
identified in such written notice; and you must terminate your employment with
Harman no less than 1 year following the initial existence of the Good Reason
condition identified in such written notice.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
General Release
     Harman International Industries, Incorporated, its affiliates,
subsidiaries, divisions, successors and assigns in such capacity, and the
current, future and former employees, officers, directors, trustees and agents
thereof (collectively referred to throughout this Agreement as “Employer”) and
Dinesh Paliwal, his heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:
     1. Last Day of Employment. Employee’s last day of employment with Employer
is DATE. In addition, effective as of DATE, Employee resigns from his position
as President, Chief Executive Officer and Vice Chairman of Harman International
Industries, Incorporated, and will not be eligible for any benefits or
compensation after DATE, other than as specifically provided in Paragraph 10 of
the letter agreement between the Employer and Employee, dated as of May 8, 2007
(the “Letter Agreement”), in the Severance Agreement between the Employer and
Employee, dated as of May 8, 2007 (the “Severance Agreement”) to the extent that
it becomes applicable, and his right to indemnification and directors and
officers liability insurance. Employee further acknowledges and agrees that,
after DATE, he will not represent himself as being a director, employee,
officer, trustee, agent or representative of the Employer for any purpose. In
addition, effective as of DATE, Employee resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Employer or any benefit plans of the Employer. These
resignations will become irrevocable as set forth in Section 3 below.
     2. Consideration. The parties acknowledge that this General Release is
being executed in accordance with Section 10 of the Letter Agreement.
     3. Revocation. Employee may revoke this General Release for a period of
seven (7) calendar days following the day he executes this General Release. Any
revocation within this period must be submitted, in writing, to Employer and
state, “I hereby revoke my acceptance of our General Release.” The revocation
must be personally delivered to the Company’s Chief Legal Officer, or his/her
designee, or mailed to Employer, 1101 Pennsylvania Avenue, NW, Suite 1010,
Washington, D. C. 20004, and postmarked within seven (7) calendar days of
execution of this General Release. This General Release shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in
Washington, D.C., then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.
     4. General Release of Claim. Employee knowingly and voluntarily releases
and forever discharges Employer from any and all claims, causes of action,
demands, fees and liabilities of any kind whatsoever, whether known and unknown,
against Employer, Employee has, has ever had or may have as of the date of
execution of this General Release, including, but not limited to, any alleged
violation of:

 



--------------------------------------------------------------------------------



 



  •   The National Labor Relations Act, as amended;     •   Title VII of the
Civil Rights Act of 1964, as amended     •   The Civil Rights Act of 1991;     •
  Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
    •   The Employee Retirement Income Security Act of 1974, as amended;     •  
The Immigration Reform and Control Act, as amended;     •   The Americans with
Disabilities Act of 1990, as amended;     •   The Age Discrimination in
Employment Act of 1967, as amended;     •   The Older Workers Benefit Protection
Act of 1990;     •   The Worker Adjustment and Retraining Notification Act, as
amended;     •   The Occupational Safety and Health Act, as amended;     •   The
Family and Medical Leave Act of 1993, as amended;     •   The Connecticut Human
Rights Act, as amended;     •   The Washington, D.C. Human Rights Act, as
amended     •   The Connecticut Wage Payment and Collection Act, as amended;    
•   The Washington, D.C. Wage Payment and Wage Collection Law, as amended;     •
  Equal Pay Law for Connecticut, as amended;     •   Equal Pay Law for
Washington DC, as amended;     •   Any other federal, state or local civil or
human rights law or any other local, state or federal law, regulation or
ordinance;     •   Any public policy, contract, tort, or common law; or     •  
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

     Notwithstanding anything herein to the contrary, the sole matters to which
the General Release do not apply are: (i) the Employee’s rights of
indemnification and

 



--------------------------------------------------------------------------------



 



directors and officers liability insurance coverage to which he was entitled
immediately prior to DATE with regard to his service as an officer and director
of the Employer (including, without limitation, under Paragraph 20 of the Letter
Agreement); (ii) the Employee’s rights under any tax-qualified pension or claims
for accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Employer or under COBRA; (iii) the Employee’s
rights under the provisions of the Letter Agreement, the Severance Agreement,
and documents referred to in either of such agreements, which are intended to
survive termination of employment; (iv) the Severance Agreement to the extent
that it becomes applicable; or (v) the Employee’s rights as a stockholder.
     5. No Claims Permitted. Employee waives his right to file any charge or
complaint against Employer arising out of his employment with or separation from
Employer before any federal, state or local court or any state or local
administrative agency, except where such waivers are prohibited by law. This
Release, however, does not prevent Employee from filing a charge with the Equal
Employment Opportunity Commission, any other federal government agency, and/or
any government agency concerning claims of discrimination, although Employee
waives his right to recover any damages or other relief in any claim or suit
brought by or through the Equal Employment Opportunity Commission or any other
state or local agency on behalf of Employee under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.
     6. Affirmations. Employee affirms he has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that he has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and no other compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in Paragraph 10
of the Letter Agreement. Employee also affirms he has no known workplace
injuries.
     7. Cooperation; Return of Property. Employee agrees to reasonably cooperate
with the Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during his employment in which he was involved or of which he has knowledge. The
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to the Employer.
Employee represents that he has returned to the Employer all property belonging
to the Employer, including but not limited to any leased vehicle, laptop, cell
phone, keys, access cards, phone cards and credit cards, provided that the
Executive may retain, and the Company shall cooperate in transferring, his cell
phone number, his rolodex and other address books.
     8. Governing Law and Interpretation. This General Release shall be governed
and conformed in accordance with the laws of the State of Delaware without
regard to its conflict of laws provision. In the event Employee or Employer
breaches any provision of this General Release, Employee and Employer affirm
either may institute an

 



--------------------------------------------------------------------------------



 



action to specifically enforce any term or terms of this General Release. Should
any provision of this General Release be declared illegal or unenforceable by
any court of competent jurisdiction and should the provision be incapable of
being modified to be enforceable, such provision shall immediately become null
and void, leaving the remainder of this General Release in full force and
effect. Nothing herein, however, shall operate to void or nullify any general
release language contained in the General Release.
     9. Nonadmission of Wrongdoing. Employee agrees neither this General Release
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.
     10. Amendment. This General Release may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this General Release.
     11. Entire Agreement. This General Release sets forth the entire agreement
between the parties hereto and fully supersedes any prior agreements or
understandings between the parties; provided, however, that notwithstanding
anything in this General Release, the provisions in the Letter Agreement, the
Severance Agreement, and the documents referred to in either of such agreements
which are intended to survive termination of the Letter Agreement shall survive
and continue in full force and effect. Employee acknowledges he has not relied
on any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this General Release.
     EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTION OF THIS GENERAL RELEASE.
     EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.
     HAVING ELECTED TO EXECUTE THIS GENERAL RELEASE, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE LETTER
AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this General Release as of the date set forth below:

                          HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
 
               
 
                             
 
      By:                      
 
          Name:    
 
               
 
          Title:    
 
               
 
               
Date:
      Date:                      

 